EXHIBIT 99.11 Independent Contractor Agreement 1.Parties This Independent Contractor Agreement ("Agreement") is between China Tel Group, Inc. ("ChinaTel") and Henry Tay ("Independent Contractor"). 2.Term of this Agreement The term of this Agreement shall be effective as of May 1, 2008 and shall expire November 6, 2009 ("Term"). 3.Services to be Performed by Independent Contractor Independent Contractor shall perform professional services (the “Services”) of the following general description as an independent contractor to ChinaTel acting as its Country Manager for Singapore and Hong Kong during the entire Term of this Agreement.The Services include, but are not limited to: coordinating all marketing, business development and operations activities for ChinaTel in Singapore and Hong Kong. 4.Payment ChinaTel shall pay Independent Contractor for the Services described above for a fixed fee of 4,000,000 shares of ChinaTel's Series A common stock issued as S-8 stock ("Independent Contractor Fee").The Independent Contractor Fee shall be paid as soon as is practical following the expiration of the Term of this Agreement. 5.State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services.This includes income, Social Security, Medicare and self-employment taxes. Independent Contractor shall also pay all unemployment contributions related to the performance of the Services.Independent Contractor shall defend and indemnify ChinaTel with regard to any such payments. 6.Fringe Benefits Independent Contractor shall not be eligible to receive any employee benefits from ChinaTel, including, but notlimited to, medical, dental, vision, long-term disability, accidental death and dismemberment, flexible spending account, mental health services, family and medical care leave benefits, vacation benefits and participation in any ChinaTel 401 (k) plan. 7.Independent Contractor Status The parties intend Independent Contractor to act as an independent contractor in the performance of the Services. Independent Contractor shall have the right to control and determine the methods and means of performing the Services.
